Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-11, 15, 41, 42 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of US Patent No. 10383421 in view of Fereyre et al. (WO 2014064660, Refer to US 20150289622 for English translation and where paragraph numbers are cited).
Regarding claims 1- 4, 6-11 and 15, claim 12 of US Patent No. 10383421 discloses all of the claimed features except the unit being powered by an electrical cord, one arm having a comb and the means of steam generation as claimed. However, Fereyre et al. demonstrates it is conventional practice to power such devices via an electrical cord on the unit and it well-known in the art to provide a comb as claimed in such hairstyling devices as the comb facilitates and improves styling by separating and smoothening the strands of hair (Refer to Figures 2, 6, 9 and 20). Additionally, Fereyre 
Regarding claims 41 and 42, the combination of claim 1 of US Patent No. 10383421 and Fereyre et al. ‘660 disclose the hairstyling apparatus as claimed except the claimed steam flow rate ranges. However, Fereyre et al. demonstrates the claimed steam flow rate ranges are well-known and conventionally implemented steam flow rates (Refer to paragraph 0033) and for this reason it would have been obvious to modify claim 1 of the copending application as taught by Fereyre et al.  

Claims 44 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claim 1 of US Patent No. 10383421 and Fereyre et al. ‘660 and further in view of Fereyre et al. (WO 2014096691).
Regarding claims 44 and 45, the combination of claim 1 of US Patent No. 10383421 and Fereyre et al. ‘660 disclose the hairstyling apparatus as claimed except for the means of steam generation includes a reservoir for liquid to be converted to 

   Claims 46 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claim 1 of US Patent No. 10383421 and Fereye et al. ‘660 and further in view of Carballada et al. (US 2004000319).


Claims 49 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claim 1 of US Patent No. 10383421 and Fereye et al. ‘660 in view of Habibi (US 20080283081).
Regarding claim 49, the combination of claim 1 of US Patent No. 10383421 and Fereye et al. ‘660 discloses all of the claimed features except the length and width of the treatment surface being 80-120 mm and 20-35 mm, respectively. The claimed range of length and width values for the treatment surfaces are conventional in the art as evidenced by Habibi (Refer to Figure 11 and paragraph 0035). The length of the treatment surface of Habibi is at least 99.7 mm (11*G + 2*E) and at most 107.1 mm (11*G + 2*A), which fall within the claimed range of values. When examining the width of the treatment surface, the distance represented by H-J is at most about 1/3 the width of the treatment surface, meaning that the overall width is at most about 34.8 mm. Since .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “means of diffusing steam”, “steam blocking component” and “temperature measurement device” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means”, “component” and “device” coupled with functional language “diffusing steam”, “steam blocking” and “temperature measurement” without reciting sufficient structure to 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-15, 34, 41-49 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification states the means of steam diffusion include multiple orifices along the bottom of the furrow or a diffusion slot and the steam blocking component is not further described in the written disclosure but is depicted in Figure 4 (element 20) as a protruding element or a barrier.  The specification states the temperature measurement device consists “of a thermal resistor with a negative temperature coefficient, or NTC” (Refer to paragraph 0080 of PgPub) which is the same type of temperature measurement device associated with the heating devices used to heat the treatment surfaces (Refer to paragraphs 0079 and 0052). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Note, the means of diffused steam confinement and means of steam generation are not interpreted as invoking 35 USC 112(f) because the claim recites the structures associated with the 1) means of diffused steam confinement and 2) means of steam generation, where these structures are: 1) single confinement space defined by a groove and a furrow where the furrow comprises the means of diffusing steam such that steam is diffused from a bottom surface of the furrow toward the groove when the arms are clamped closed and 2) a steam generation chamber with a heating device, a temperature measurement device and a reservoir of liquid. It is also noted that the heating device is not interpreted as invoking 35 USC 112(f) because this term is conventionally used in the art to refer to electric/resistive heating elements and Applicant has disclosed such conventional heating elements (e.g. PTC thermistor, Refer to paragraph 0080). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15, 41, 42, 44-46 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 requires the means of steam generation be located in the first arm at a level of the treatment surface, where it is unclear what is intended by the language “at a level of the treatment surface”. Applicant’s disclosure states “As shown in FIGS. 13, 14 and 15, the means of steam generation 200 is located in the lower arm at the level of the treatment surface or straightening plate 5”. However, Figures 13-15 depict the means for steam generation 200 (includes steam generation chamber 201 and reservoir 204 which is best shown in Figures 18-21) as being below the heated plate 5 and the treatment surface (exposed surface of plate 5 which contacts hair). For purposes of examination, “at a level of the treatment surface” will being interpreted as meaning it is in the first arm, in light of Applicant’s disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-5, 7-9, 11, 12, 14, 46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Habibi (US 20080283081), Carballada e al. (US 20040000319), and  Leung (US 8757175). 
Regarding claim 1, Habibi disclose a hairstyling apparatus (Refer to Figures 1-11, 14-18) comprising a handheld treatment unit powered electrically by an electrical cord (90) and having two arms (10,20 and 14,22) configured to form a clamp with two treatment surfaces (12,16) that are flat and form two heating plates (52, 60) and which face each other and come into contact with each other when the clamp is closed, allowing a lock of hair to be clamped, wherein the handheld treatment unit comprises means of diffusing steam (steam is diffused though holes in plate 60 of arm 14,18, Refer to paragraph 0051 and 0054 and Figure 15) configured to diffuse steam from a first (16) of the two treatment surfaces to a second (12) of the two surfaces, and wherein one of the arms has a comb (comb formed by row of comb teeth 48, located on or spaced apart from plate, Refer to Figures 3, 6, 7, 16 and 17) located upstream or downstream of one of the treatment surfaces of said arm, the clamp has a proximal part (handle/gripping portions 20,22) configured for manipulating the handheld treatment unit; a means of steam generation comprising a steam generation chamber (chamber of 94 in which water is heated to form steam) with a heating device (96) and a reservoir of liquid (92), wherein the means of steam generation is located in the first arm at a level of the treatment surface (Refer to paragraphs 0051-0055 which describe the arm 14,22 providing a water tank 92, pumping mechanism, etc., explain how steam is generated and diffused and various arrangements of a comb(s) as well as Figures 1-11 and 14-18). Regarding the means of steam generation being “at a level of the treatment 
However, Habibi is silent regarding the means of steam generation including a temperature measurement device and does not disclose a means of diffused steam confinement comprising a single confinement space defined by a volume of a groove in the second of the two treatment surfaces and a furrow located in the first of the two treatment surfaces and which faces the groove wherein the furrow further comprises the means of diffusing steam (holes) such that steam is diffused from a bottom surface of the furrow toward the groove when the clamp is closed and a steam blocking component projecting out from only the first arm and which is configured to block steam escaping from the means of diffused steam confinement in a direction of the proximal part of the clamp. 
Habibi teaches a heating element 96 is provided to heat the water to form steam. Although Habibi is silent with regard to the heating element 96 having or being used with a temperature measurement device, it is conventional and standard practice for such temperature measurement devices to be provided in order to ensure proper 
Carballada et al. disclose a similar hairstyling apparatus having two arms forming a clamp, the arms having opposing flat styling plates, and means for providing steam to the hair (Refer to Figures 1-16C). One of the arms may have a water tank/supply (6) which is in communication with steam generating means and permits steam to diffuse through holes (35,80 Refer to paragraphs 0070, 0073) which are arrange on a bottom surface of a furrow in the treatment surface and the opposing arm provides a groove, where the groove and furrow cooperatively provide a single confinement space such that steam is diffused from a bottom surface of the furrow toward the groove when the clamp is closed. The aforementioned means of diffused steam confinement allows the steam to be confined in this volume created by the groove and furrow which reduces the amount of steam which escapes the vicinity of the hair being styled. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hairstyling apparatus of Habibi such that the means of diffusing steam be provided on a bottom surface of a furrow and the opposing arm provide a groove such that the furrow and the groove cooperate to define a single confinement space for confining diffused steam as taught by Carballada et al. in order to prevent the 
Habibi provides cooperating elements (38) which engage to assist in alignment of the first and second treatment surfaces when a user closes the device (Refer to paragraph 0029) and depicts the water tank (92) projecting outwardly or forming a bump on the outer surface of the first arm as best shown in Figures 1 and 3; however, it is not ideal to have a feature projecting in this manner at that location because during styling a user often places his/her thumb in this region and such a protruding configuration would make placement of the thumb less comfortable. Leung discloses a similar hair styling apparatus having two pivoting arms, each with a flat styling surface, tank (108), means for diffusing steam and a groove (112) and furrow (112) which cooperate to define a confinement space for the steam (Refer to Figures 1-12C). Leung provides the tank (108) in the same location as tank of Habibi but offers a different configuration which does not bulge outwardly and instead offers a concave surface which would comfortably accept the thumb during use. The tank extends through the arm and projects below the arm while the opposing arm provides a corresponding recess which accepts the protruding portion of the tank. Modification of the tank of Habibi to be configured as taught by Leung allows the user to more comfortably grip the device during use while still providing cooperating elements (protruding portion of tank and recess in opposing arm accepting protruding portion of tank when device is in the closed position) which engage to assist in alignment of the first and second treatment surfaces when a user closes the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the 
Regarding claim 2, the combination of Habibi, Carballada et al. and Leung disclose the apparatus of claim 1 above; Habibi further discloses the comb is a single comb on the apparatus and is located either upstream or downstream of one of the treatment surfaces (Refer to paragraphs 0059 and 0055). Habibi teaches zones 54 (treatment surface) and 56 (upstream and downstream portions) can each have zero, one or more rows of teeth 48, which provides variations without a comb, with a single comb and with multiple combs.  
Regarding claim 3, the combination of Habibi, Carballada et al. and Leung disclose the apparatus of claim 1 above; Habibi further discloses the comb (row of 48 at 56) is spaced at a distance from an adjacent treatment surface such that the comb is not in contact with said treatment surface (Refer to Figures 6, 7, 16 and 17).
Regarding claim 4, the combination of Habibi, Carballada et al. and Leung disclose the apparatus of claim 3 above; Habibi further discloses wherein the comb is spaced at least 1 mm away from the adjacent treatment surface. The combination provides a space between the comb and the adjacent treatment surface and the space between the comb and the treatment surface must be at least 1 mm. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the combination of Habibi, Carballada et al. and Leung such that the comb be spaced at least 1 mm away from the adjacent treatment surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 5, the combination of Habibi, Carballada et al. and Leung disclose the apparatus of claim 3 above; Habibi further discloses the comb (row of 48 provided in zone 54) is fastened to the adjacent treatment surface in such a way that it is in contact with said treatment surface (Refer to Figures 6, 7 and 17).
Regarding claim 7, the combination of Habibi, Carballada et al. and Leung disclose the apparatus of claim 1, Habibi further discloses each of the arms having a distal portion (portion formed by 14,16 and 10,12 and free terminal ends) and in which the comb is mounted directly on the distal portion of the arm holding the comb. 
Regarding claims 8 and 9, the combination of Habibi, Carballada et al. and Leung disclose the apparatus of claim 1 above, Habibi further disclose the comb is located so that it extends from the lengthwise portion (along lateral side portion) of the distal portion (Refer to Figures 3, 6, 7, 16 and 17) and at least a free end of the teeth of 
Regarding claim 11, the combination of Carballada et al., Habibi and Fereyre et al. disclose the apparatus of claim 1 above, the combination further discloses the comb has teeth with a cylindrical shape (Refer to Figures 3, 6, 7, 16 and 17).
Regarding claim 12, the combination of Habibi, Carballada et al. and Leung disclose the apparatus of claim 1 above, Habibi further discloses the comb has teeth with a regular gap between of 1-8 mm between them (Refer to Figure 11 which depicts various dimensions A-L, and Figures 6-8, 16-18 and paragraph 0035, upstream/downstream combs provided on 56 have a center to center distance L which is 3.95 mm).
Regarding claim 14, the combination of Habibi, Carballada et al. and Leung disclose the apparatus of claim 1 above, Habibi further disclose the comb is attached permanently to the apparatus (Refer to Figures 3, 6, 7, 16 and 17).
Regarding claim 46, the combination of Habibi, Carballada et al. and Leung disclose the apparatus of claim 1 above, Habibi further disclose the means of steam generation includes a liquid reservoir (92) but is silent regarding the reservoir being in a fluid connection to a piece of felt intended to come into contact with the heating device. It is well-known and conventional for such steam generating means in hair styling devices to be configured as claimed as evidenced by Carballada et al. which discloses the steam generation means having a liquid reservoir (6) in fluid connection to a piece of felt (Refer to paragraph 0071) intended to come into contact with the heating device (23). It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 49, the combination of Habibi, Carballada et al. and Leung disclose the hairstyling apparatus of claim 1 above, Habibi further discloses the treatment surfaces have a length and a width, the length being 80-120 mm and the width being 20-35 mm (Refer to Figure 11 and paragraph 0035). The length of the treatment surface of Habibi is at least 99.7 mm (11*G + 2*E) and at most 107.1 mm (11*G + 2*A), which fall within the claimed range of values. When examining the width of the treatment surface, the distance represented by H-J is at most about 1/3 the width of the treatment surface, meaning that the overall width is at most about 34.8 mm. Since the distance H-J is provided on both sides of the treatment surface and is separated by a smaller central portion devoid of holes, it is understood that the width must be greater than 23.2 mm (twice H-J). Alternatively, Habibi demonstrates the claimed length and width values are conventionally provided values for such treatment surfaces and as a result, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the length and width of the treatment surfaces of the combination of  Habibi, Carballada et al. and Leung to be within the claimed range of values.

Claim 6, 10, 15, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Habibi, Carballada et al. and Leung as applied to claim 1 Fereyre et al. (WO 2014064660, Refer to US 20150289622 for English translation and where paragraphs cited).
Regarding claim 6, the combination of Habibi, Carballada et al. and Leung disclose the apparatus of claim 1 above, where the comb defines a series of teeth; however, the combination is silent regarding the teeth extending from a base located in a plane of the treatment surface. Fereyre et al. discloses a similar hair styling apparatus and demonstrates it is well-known and convention for the comb teeth to extend from a base (bottom portion of comb attachment from which the individual teeth project, Refer to Figures 6, 9 and 20) and the base is located in the plane of the treatment surface (best shown in Figures 6 and 9 but also provided in Figure 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by the combination of Habibi, Carballada et al. and Leung that the comb teeth extends from a base located in a plane of the treatment surface as Fereyre et al. demonstrate this is a well-known and conventional configuration for providing a comb in such devices.
Regarding claim 10, the combination of Habibi, Carballada et al. and Leung disclose the apparatus of claim 1 above; however, the combination is silent regarding the comb being made of one of the following materials: thermosetting plastic, metal or aluminum alloy or thermoplastic. Fereyre et al. discloses a similar hair styling apparatus having a comb, where the comb is made from a “thermoplastic material” (Refer to paragraph 0207). It would  have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the comb of the combination of Habibi, Carballada et al. and Leung of thermoplastic, since it has been 
Regarding claim 15, the combination of Habibi, Carballada et al. and Leung disclose the apparatus of claim 1 above; however, the combination does not disclose the comb being attached to the apparatus such that it can be detached. Fereyre et al. discloses a similar hair styling apparatus having a comb, where the comb (70) is “preferably fastened removably” from the arm (Refer to paragraph 0207). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Habibi, Carballada et al. and Leung such that the comb be removably coupled to the device as taught by Fereyre et al. in order to allow the user to select whether or not they wish to use the comb during hairstyling, which in turn allows the device to be more versatile for the user. 
Regarding claims 41 and 42, the combination of Habibi, Carballada et al. and Leung disclose the hairstyling apparatus of claim 1 above; however, the combination is silent regarding the flow rate at which steam is delivered being 0.5-2 g/min and 0.05-0.5 g/min. Fereyre et al. disclose a similar steam hairstyling device having two arms which pivot to clamp hair therebewteen and apply steam thereto (Refer to Abstract and Figures 1-20). Fereyre et al. also disclose the steam is delivered at a rate of “less than 5 gmin-1” (Refer to paragraph 0033) which discloses which encompasses both of the claimed ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hairstyling apparatus of the . 

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Habibi, Carballada et al. and Leung as applied to claim 1 above, as further evidenced by Altamore (US 6070596).
Regarding claim 10, the combination of Habibi, Carballada et al. and Leung disclose the hairstyling apparatus of claim 1 above. The combination is silent regarding the comb being made of thermosetting plastic, metal or aluminum alloy, or thermoplastic; however, it is well-known and conventional practice in the art for combs to be constructed of these materials as evidenced by Altamore. The hairstyling device of Altamore provides comb teeth forming combs where teeth 24 are made of plastic and teeth 26 are made of metal (Refer to col. 5 lines 10-29). Plastics must be either thermoplastic or thermoset; thus, Altamore provides at least one of thermoplastic or thermoset plastic. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the comb of the combination of Habibi, Carballada et al. and Leung of metal or plastic (thermoset or thermoplastic), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and Altamore demonstrates it is well-known and conventional practice to construct such combs of the claimed materials.  
Regarding claim 13, the combination of Habibi, Carballada et al. and Leung disclose the hairstyling apparatus of claim 1 above. The combination is silent regarding the teeth having a height of 3-25mm. Altamore discloses a similar hair styling device having two arms forming a clamp and comb teeth where the comb teeth have a height between 0.100 inches (2.54 mm) and 0.270 inches (6.85 mm) (Refer to col. 5 lines 39-44); thus, demonstrating the claimed range encompasses heights which are well-known and conventional in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the comb teeth of the combination of Habibi, Carballada et al. and Leung to be within the claimed range of values, since the claimed range of values is well-known and conventionally used for such comb teeth heights as evidenced by Altamore and such a modification would have involved a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art. 

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the combination of Habibi, Carballada et al., and Leung as applied to claim 1 above and further in view of Fereyre et al. (WO 2014096691).
Regarding claims 44 and 45, the combination of Habibi, Carballada et al., and Leung disclose the hairstyling apparatus of claim 1 above, where the means of steam generation includes a reservoir (reservoir of water tank) for liquid to be converted to steam and, in the fluid connection to the steam generation chamber (chamber of 94 in which water is heated to form steam, Refer to Habibi), a  pump (“pumping mechanism” Refer to paragraph 0052) to move the liquid from the reservoir to the steam generation .    
Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive. 
Argument: The combination of Habibi, Carballada et al. and Leung does not teach the newly added claim limitation requiring the means of steam generation be located at a level of the treatment surface and a separate steam blocking component. Leung is 
Response:  Applicant’s disclosure states “As shown in FIGS. 13, 14 and 15, the means of steam generation 200 is located in the lower arm at the level of the treatment surface or straightening plate 5”. However, Figures 13-15 depict the means for steam generation 200 (includes steam generation chamber 201 and reservoir 204 which is best shown in Figures 18-21) as being below the heated plate 5 and the treatment surface (exposed surface of plate 5 which contacts hair). As explained in the rejection under 35 USC 112(b) and the prior art rejection of claim 1, this limitation was interpreted as requiring the means of steam generation be provided in the first arm. Habibi also provides the means of steam generation in the first arm (14,22  Refer to Figures 1, 14 and 15 and paragraphs 0052-0053). There is no requirement in the claim that the steam blocking component be an independent or separate element or that a portion of the reservoir cannot serve as the steam blocking component. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references demonstrate it is conventional to provide a temperature measurement device in such heated hairstyling devices: WO 2014064660 (the means of steam generation (18,19, reservoir and pump Refer to paragraph 0160) includes a steam generation chamber (19) with a heating device (18) and a temperature measurement device (temperature sensor, Refer to paragraph 0164) which ensures the temperature of the steam leaving the chamber is between the desired values), US 20150289622 (Refer to paragraph 0164), US 20140202487 (Refer to paragraphs 0011-0012 and 0030), US 20120186599 (Refer to paragraph 0053, 0066, 0068), US 20120111356 (Refer to paragraph 0054, 0058 and 0063). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799